Title: Josiah Meigs to Thomas Jefferson, 25 August 1813
From: Meigs, Josiah
To: Jefferson, Thomas


          Cincinnati, Ohio, Aug. 25, 1813.
          Mr. Meigs having noticed an attempt of the Enemy to throw the blame of his late atrocities at Hampton on Foreign Troops in his service, is led to
			 state the following facts, and he communicates them to Mr. Jefferson, presuming that it will be ascribed to a wish that the truth may be not concealed.—
          Mr Meigs resided in the Island of Bermuda from December 1789 to May 1794—He was during that period a Counsellor at Law, and was in habits of intimacy with the
			 Governor Henry Hamilton, & a number of the officers of the British Navy & Army.
			 At the table of Bridger Goodrich Esq., formerly of Portsmouth in Virginia, who joined Lord Dunmore in the commencement of the revolutionary war, he heard the following recitals—
          Major Andrew Durnford of the Corps of Engineers, related that he had the command of the
			 detachment which was intended to surprise and capture Major General Putnam, at Horseneck;—that the General having escaped by descending a dangerous precipice on horseback, his men took the wife of the
			 Minister of the Parish, Mrs. ________ into the School House in that Village, and
			 that to his knowledge about twenty-eight of them ________ passed over her. Goodrich exclaimed, “You and your men ought to have been d—d” Durnford laughed it off as a mere bagatelle. Goodrich observed that the British had in many cases disgraced themselves, and the human character by similar atrocities, and to confirm it, said, that while he was serving on board
			 the Roebuck Frigate commanded by Sir Andrew Snape Hammond, in Chesapeake Bay, a canoe, with two persons on board was seen passing a small river or inlet; that a boat from the Frigate having brought the Canoe along side of the ship, it appeared that a young man was
			 conveying his sister, a handsome, neatly dressed young woman to the other side of the water to be married to her lover that day—The young man was ordered off with his canoe,—the young woman was
				taken
			 into the Cabin by the Officers, where she was kept about three weeks, and then sent ashore ruined, humbled and lost.—
          Henry Hamilton, who was then Governor of Bermuda was formerly Governor of Upper Canada and was taken, (in 1777—I think), by George Rogers Clarke,
			 whose
			 Nephew, the gallant Major Croghan has nobly signalized himself in the late bloody repulse given the Enemy at Fort Stephenson on the River Sandusky—
          After having written the foregoing Mr. M. doubts whether it will not be deemed improper to transmit it to Mr Jefferson—but the truth ought to be known—
          Mr M. is certain that Mr Jefferson will hear with pleasure that he and his family enjoy health, and has the honour to be
          with Esteem, Affection & high Respect his obliged & obedient servantJosiah Meigs.
        